Citation Nr: 1543888	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-16 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a disability manifested by chest pain and shortness of breath, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a respiratory disorder, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from August 1990 to December 1990 and from August 2004 to October 2005.  Her active service included a tour of duty in Iraq from October 2004 to September 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that rating decision, the RO confirmed and continued previously denied claims of service connection for chest injury/pain and a respiratory disability.  

In June 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The parties also discussed the reasons why the claims were denied, and suggested evidence which would substantiate the claims.  The appellant provided testimony in support her claims and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for a chest injury/pain is recharacterized as shown on the title page of this decision to more accurately reflect the Veteran's contentions.

The reopened claims of service connection for a disability manifested by chest pain and shortness of breath, and a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 2007 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a chest injury/pain and a respiratory disorder.  

2.  Presuming its credibility, the evidence received since the June 2007 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for a disability manifested by chest pain and shortness of breath, and, a respiratory disorder, and raises a reasonable possibility of substantiating those claims.


CONCLUSIONS OF LAW

1.  The June 2007 RO decision that denied the Veteran's claims for service connection for a chest injury/pain and a respiratory disability is final.  38 U.S.C.A § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received sufficient to reopen the claims of service connection for a disability manifested by chest pain and shortness of breath, and a respiratory disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 2007 rating decision, the RO denied the Veteran's claims of service connection for a chest injury/pain and a respiratory disorder.  The basis for these denials was that the Veteran did not have medical evidence of a current disability.  The Veteran was informed of the rating decision and she did not file a timely appeal. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The June 2007 rating decision is final because the Veteran did not file a timely appeal with respect to that decision.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In addition, no evidence that was relevant to the issue was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the decision.  38 C.F.R. § 3.156(b) (2015).

The claims of entitlement to service connection for a disability manifested by chest pain and a respiratory disorder may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen her claim in December 2011.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  According to Shade v. Shinseki, 24 Vet. App. 110 (2010), the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

The relevant evidence before VA at the time of the prior final decision in June 2007 consisted of service treatment records, and outpatient VA treatment records.  These records reflect that the Veteran reported chest pain and discomfort during service and had continued to report such after service.  A May 2007 pulmonary function test (PFT) revealed normal spirometry, but static lung volumes showed moderate reduction in inspiratory capacity and mild reduction in RV/TLC ratio.  TLC was low normal and diffusion capacity was normal.  Additionally, an April 2007 x-ray revealed old granulomatous disease, but there was no acute infiltration or consolidation.  

The RO denied the claims based on a finding of no current disability to account for the Veteran's symptoms.  

Pertinent evidence received since the June 2007 final decision for the claims of service connection for a disability manifested by chest pain and a respiratory disorder includes VA treatment records from 2007 to the present showing that the Veteran was diagnosed with ischemic heart disease in April 2012.  In addition, a cardiology consultation report from November 2012 suggested that the Veteran's chest pain was not angina, but may be pain secondary to something such as an autoimmune collagen disease.  Finally, a December 2012 rheumatologist explained that the autoimmune testing was negative and opined that the Veteran's chest pain was likely due to costochondritis or perhaps pleurisy.  Additionally, the Veteran testified at her travel board hearing in June 2015 that she had been treated for chest pain since service and her doctors were still trying to figure out what was wrong with her.  The Veteran's statements that she has been treated for chest pain and discomfort since service are presumed credible for the purpose of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Based on the foregoing, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for a disability manifested by chest pain and a respiratory disorder.  The basis for the initial denial of service connection was the lack of evidence demonstrating the existence of current disability.  As there is now current evidence showing several possible diagnoses to account for the Veteran's chest pain and shortness of breath, as well as the Veteran's testimony that she has been treated for the same pain since service, the Board finds that new and material evidence has been received.  The evidence was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for a disability manifested by chest pain and shortness of breath; and a respiratory disorder, and the claims are reopened.


ORDER

New and material evidence to reopen the claim of service connection for a disability manifested by chest pain and shortness of breath has been received; to this limited extent, the appeal is granted.

New and material evidence to reopen the claim of service connection for a respiratory disorder has been received; to this limited extent, the appeal is granted.  


REMAND

The Veteran seeks service connection for a disability manifested by chest pain and shortness of breath, as well as a respiratory disorder.  

In this regard, the Veteran was treated during active service for complaints of chest pain which occurred spontaneously and had lasted about a month at the time of her initial treatment in service in March 2005.  

As noted above, the Veteran has sought treatment for this condition since service.  The Veteran was diagnosed with ischemic heart disease in April 2012.  A cardiology consultation report from November 2012 suggested that the Veteran's chest pain was not angina, but may be pain secondary to something such as an autoimmune collagen disease.  Finally, a December 2012 rheumatologist explained that the autoimmune testing was negative and opined that the Veteran's chest pain was likely due to costochondritis or perhaps pleurisy.  

These medical records establish that there are several possible diagnoses to which the Veteran's chest pain, shortness of breath, and/or respiratory symptoms could be attributed.  As such a VA examination is necessary to determine the likely cause of the Veteran's symptoms.  

In this regard, the Veteran is a Persian Gulf Veteran, and the requested examination(s) should determine whether pertinent symptoms are manifestations of undiagnosed illnesses.  See 38 C.F.R. § 3.317 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from April 2013 forward.  

2.  With appropriate authorization from the Veteran, obtain any outstanding private treatment records identified by her as pertinent to the claims.

All requests for the above-described records and all responses, including negative responses, must be documented in the electronic file.  All records received should be associated with the electronic file.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any disability manifested by chest pain, shortness of breath or respiratory symptoms.  The examiner should review the entire electronic claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted, including, but not limited to pulmonary function testing, and any cardiology and/or other respiratory testing necessary to identify whether the Veteran has a heart condition and/or a pulmonary/respiratory disorder.

The examiner should respond to the following:

(a)  Indicate whether complaints, findings and any objective signs of chest pain, shortness of breath or other cardiology or pulmonary findings are attributable to a known clinical diagnosis, or whether those reported problems are manifestations of an undiagnosed illness.

(b)  If the chest pain, shortness of breath and/or other cardiology or pulmonary symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the disability had its clinical onset during active service or is otherwise related to service.  In other words, are the Veteran's symptoms the same symptoms that are noted in the service treatment records?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4.  Thereafter, the AOJ should readjudicate the claims on appeal.  If any determination remains unfavorable to the Veteran, both she and her representative should be furnished a supplemental statement of the case.  The Veteran and her representative should be given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


